          Case 1:18-cv-09936-LGS Document 253 Filed 04/23/20 Page 1 of 2



UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

--------------------------------------------------------------X

JANE DOE, et al.,                                           :

                                            Plaintiffs,     :      18 Civ. 9936 (LGS)

                          -against-                         :

THE TRUMP CORPORATION, et al.,                              :            ORDER

                                            Defendants. :

------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on April 20, 2020, Plaintiffs filed a letter motion to provisionally seal the

document filed at Dkt. No 249. The letter motion stated that Defendants were the parties with an

interest in confidential treatment (Dkt. No 247);

        WHEREAS, pursuant to this Court’s Individual Rule I.D.3,

        The party with an interest in confidential treatment bears the burden of persuasion
        [in a motion to seal]. If this party is not the filing party, the party with an interest
        in confidential treatment shall promptly file a letter on ECF within two business
        days in support of the motion [to seal], explaining why it seeks to have certain
        documents filed in redacted form or under seal;

        WHEREAS, on April 21, 2020, Defendants were ordered to file any letter in

support of Plaintiffs’ motion to seal by April 22, 2020 (Dkt. No. 251);

        WHEREAS, no such letter was filed. It is hereby

        ORDERED that letter motion at Dkt. No. 247 is DENIED. See Lugosch v. Pyramid Co.

of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006) ("[D]ocuments may be sealed if specific, on the

record findings are made demonstrating that closure is essential to preserve higher values and is

narrowly tailored to serve that interest.").
        Case 1:18-cv-09936-LGS Document 253 Filed 04/23/20 Page 2 of 2



       The Clerk of Court is respectfully requested to unseal the document at Dkt. No.

249.

Dated: April 23, 2020
       New York, New York




                                               2
